      Case: 3:20-cv-00224-NBB-RP Doc #: 71 Filed: 02/12/21 1 of 2 PageID #: 1484




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


JOHN RASH                                                                         PLAINTIFF


VS.                                         CIVIL ACTION NO.: 3:20-CV-224-NBB-RP

LAFAYETTE COUNTY, MISSISSIPPI                                                 DEFENDANT




                 JOINT MOTION TO EXTEND BRIEFING SCHEDULE



       COMES NOW, Lafayette County, Mississippi, Defendant, and John Rash, Plaintiff, in

the above-styled and numbered cause, by and through their counsel, and file their Joint Motion to

Extend the deadline in which to file their responses to the pending Cross Motions for Summary

Judgment, and would state as follows:

                                               1.

       The parties filed cross motions for summary judgment on February 2, 2021 which

thereby requires the filing of their respective Responses on or before February 16, 2021. Counsel

for the Defendant is in need of three additional days to file the Defendant’s Response to the

Plaintiff’s Motion for Partial Summary judgment due to briefing commitments in other pending

cases and the expected inclement weather which is forecast for the early part of the week of

February 15, 2021. Plaintiff’s counsel has no objection to the extension provided the Plaintiff

receives the same deadline extension for the filing of his Response to the Defendant’s Motion for

Summary Judgment.
     Case: 3:20-cv-00224-NBB-RP Doc #: 71 Filed: 02/12/21 2 of 2 PageID #: 1485




                                                2.

       Accordingly, the parties jointly request an extension of the deadline for the filing of their

respective responses to the pending motions for summary judgment to through and including

February 19, 2021.



       THIS, the 12th day of February, 2021.

                                                     Respectfully submitted,

                                                     CLAYTON O'DONNELL PLLC
                                                     1403 VAN BUREN AVENUE, SUITE 103
                                                     P.O. Drawer 676
                                                     Oxford, MS 38655
                                                     Telephone: (662) 234-0900



                                                     /s/ David D. O’Donnell
                                                     DAVID D. O'DONNELL, MSB #3912
                                                     Attorney for Lafayette County, Ms.,
                                                     Defendant
                                                     dodonnell@claytonodonnell.com




                                    CERTIFICATE OF SERVICE
        I, David D. O’Donnell, hereby certify that I electronically filed the foregoing with the
Clerk of the Court using the ECF system which sent notification of such filing to all counsel of
record.
       This the 12th day of February, 2021.

                                              /s/ David D. O'Donnell
                                              DAVID D. O'DONNELL, MSB# 3912
                                              dodonnell@claytonodonnell.com




                                                                                                  2
